Citation Nr: 0911714	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-23 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected left knee and 
hip disorders. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
located in Detroit, Michigan.

The Veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in November 2008.  A 
transcript of the hearing is of record. 


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his 
current degenerative disc disease of the lumbar spine is 
etiologically related to his service-connected left knee 
disorder.  


CONCLUSION OF LAW

Degenerative disc of the lumbar spine was caused by the 
Veteran's service-connected left knee disorder.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008). 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.

The record does not demonstrate nor does the Veteran contend 
that his current low back disorder had its onset in service.  
The Veteran maintains that his current lumbar spine disorder 
arises as a result of his service-connected left lower 
extremity residuals, which caused him to put additional 
pressure on his lower back causing his current low back 
disorder.  

Treatment records received in conjunction with the Veteran's 
claim reveal that on a March 2006 MRI of the lumbar spine, 
the Veteran was found to have right paracentral disc 
herniation with inferior extruded fragment extending to the 
right central recess; discogenic ridging and broad based disc 
bulge at L4-L5 with left paracentral angular tear; and small 
left lateral disc herniation at L2-L3.

In a July 2006 report, the Veteran's private physician, M. 
Elnabtity, M.D., a neurosurgeon, indicated that the Veteran 
had a history of left knee surgery from being in Vietnam and 
after this injury he started lifting objects differently and 
using more of his back muscles with heavy lifting as opposed 
to his leg muscles.  He stated that this continuous stress 
caused the Veteran's disc to rupture.  He noted that the 
Veteran was now asymptomatic and was doing extremely well.  

The Veteran was afforded a VA examination by a nurse 
practitioner in November 2006.  The examiner noted that she 
had reviewed the claims file.  The examiner also noted the 
statements from Dr. Elnabtity and the results of the March 
2006 MRI.  

The examiner observed that the Veteran was currently service-
connected for left knee and left hip conditions.  He was 
claiming his back condition as secondary to these disorders.  
The Veteran indicated that it was his belief that his back 
condition was related to his knee condition because he had to 
lift items improperly as he could not bend his knee.  He 
denied any incident where he had back pain with lifting 
something or when turning a certain way.  He reported that 
the pain in his back was more of a gradual onset.  He took 
Naproxen and Motrin when his back started to cause him pain.  

The Veteran was afforded a comprehensive VA examination, 
which included x-rays demonstrating that he had spondylosis 
and partial fusion of the S1 joints.  

Following examination of the Veteran and a review of the 
claims folder, the examiner indicated that the Veteran's 
current spondylosis of the lumbar spine was not caused by or 
a result of service-connected left knee and left hip 
conditions.  The examiner stated that on physical examination 
there was no leg length discrepancy.  She indicated that the 
medical literature supported that the only cause of a back 
injury secondary to a joint injury was a leg length 
discrepancy.  She stated that there was no credible 
scientific medical literature that supported the relationship 
between a back condition such as degenerative disc disease 
and a joint injury in the lower extremities, including the 
hip, knee, or ankle joint, without evidence of a leg length 
discrepancy.  The examiner opined that based upon physical 
examination and credible scientific medical literature, the 
Veteran's current back condition was not the result of, or 
caused by, his service-connected left knee and/or left hip 
condition.  

In his January 2007 notice of disagreement, the Veteran 
indicated that his left leg was much less developed and 
utilized due to his left knee and left hip conditions.  He 
reported that there was significant muscle mass and tone 
discrepancy between his left and right legs.  

In a letter received in July 2007, the Veteran's private 
physician, G. C. Popp, M.D., indicated that the Veteran was a 
patient of his and had been diagnosed with a herniated disc 
in his back.  His injury occurred while lifting an object.  
He noted that the Veteran's ability to lift properly was 
hampered by the left knee pain that resulted from an injury 
sustained while he was an active member of the Armed Forces.  
Dr. Popp stated that it was his belief that the Veteran's 
back injury was due to a greater extent, more than 50 
percent, to his knee injury which did not allow proper 
lifting mechanics.  

At his Travel Board hearing, the Veteran testified that he 
did not do any heavy lifting at his prior place of 
employment.  He noted that he had recently retired from his 
profession as a spot painter for automobiles.  He indicated 
that his employer had accommodated him with his back 
problems.  The Veteran testified that his back problems 
started in the late 1990's.  He noted that another MRI of the 
lumbar spine had been performed but that it had not been 
associated with the claims folder.  The Veteran stated that 
he would attempt to obtain these results.  

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence. In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
While the evidence does not overwhelmingly support the grant 
of service connection for degenerative disc of the lumbar 
spine, it cannot be stated that the preponderance of the 
evidence is against the claim.

The Veteran currently has a low back disorder.  As noted 
above, service connection is currently in effect for left 
knee and left hip disorders.  

The Board does note that the November 2006 VA examiner, a 
nurse practitioner, following a review of the claims folder 
and an examination of the Veteran, indicated that based upon 
physical examination and credible scientific medical 
literature, the Veteran's current back condition was not the 
result of or caused by his service-connected left knee and/or 
left hip condition.  

While Dr. Elnabtity and Dr. Popp do not appear to have had 
the file available to them when rendering their opinion, they 
are both the treating physicians of the Veteran.  Moreover, 
Dr. Elnabtity is a neurosurgeon.  Both of these physicians 
have related the Veteran's current low back disorder to his 
service-connected lower left extremity problems, including 
his left knee.  While review of a claims folder is certainly 
beneficial, it is more probative in some cases than others.  
Here the question is whether a service-connected disability 
can cause or aggravate another.  In the present case, there 
has been no finding of an intercurrent injury resulting in 
the Veteran's current low back disorder nor is the Veteran 
relating his current back disorder to his period of service.  
As such, emphasis on review of the claims folder in this case 
is not as great as in other cases.  

In this regard, the Board is aware that the United States 
Court of Appeals for Veterans Claims (Court) has recently 
held that "[i]t is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion."  In this regard, the 
Court in did not find such a review of medical records in the 
claims file to be irrelevant in terms of determining the 
probative value of an opinion.  Rather, the Court clarified 
that the claims file "is not a magical or talismanic set of 
documents, but rather a tool to assist VA examiners to become 
familiar with the facts necessary to form an expert opinion 
to assist the adjudicator in making a decision on a claim."  
There are other means by which a private physician can become 
aware of critical medical facts, notably by treating the 
claimant for an extended period of time.  See generally 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The evidence as to whether the Veteran's low back disorder 
was worsened by his service-connected left knee disorder is 
at least in equipoise.  As such, reasonable doubt must be 
resolved in favor of the Veteran.  Therefore, service 
connection is warranted for degenerative disc disease of the 
lumbar spine as secondary to his service-connected left knee 
disorder.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for degenerative disc disease of the 
lumbar spine, as secondary to the service-connected left knee 
disorder, is granted.  


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


